I respectfully dissent from the majority opinion in this case to this extent: I think that the taxpayer is entitled *Page 503 
to a declaration on the merits since its counsel was fully justified in believing that the course pursued had been approved by this Court on account of a number of our reported decisions:Nashville, C.  St. L.R. Co. v. Wallace, Comptroller, etc.,288 U.S. 249, 53 S. Ct. 345, 77 L. Ed. 730, 87 A.L.R. 1191;General Securities Co. v. Williams, Commissioner Finance Taxation, 161 Tenn. 50, 29 S.W.2d 662 (State Excise Tax Law);Texas Co. v. Bryant, Com'r, et al., 178 Tenn. 1,152 S.W.2d 627.
Under these circumstances, on the procedure followed, I think the taxpayer is entitled to a declaration of its rights on the merits and that our disapproval of the procedure by bill for a declaratory judgment should not be given retroactive effect. *Page 504